Order reversed on the law, without costs of this appeal to any party and petition dismissed. Memorandum: This appeal is from an order at Special Term annulling a determination of the Zoning Board of Appeals of the Town of Cheektowaga allowing a variance from an area restriction in the zoning ordinance. The order appealed from was made upon a finding that the respondent obtained title to his premises subsequent to the adoption of the zoning ordinance and therefore his hardship, if any, was self-created. The rule of self-imposed hardship is inapplicable to an area restriction (Matter of Village of Bronxville v. Francis, 1 A D 2d 236, affd. 1 N Y 2d 839). The order appealed from also grants injunctive relief. Such relief is not appropriate in a proceeding under article 78 of the Civil Practice Act. (Matter of Pagano Realty Corp. v. O’Dwyer, 195 Misc. 157, affd. 275 App. Div. 705.) All concur. (Appeal from an order of Erie Special Term declaring void a building permit and directing that the garage erected pursuant to such permit be torn down.) Present — MeCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ.